                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


OTIS DAWSON,

              Plaintiff,

      v.                                           Case No. 20-CV-714

STEVEN JOHNSON,

              Defendant.


                              SCREENING ORDER


      Plaintiff Otis Dawson, an inmate confined at the Milwaukee Secure Detention

Facility (“MSDF”), filed a pro se complaint under 42 U.S.C. § 1983 alleging that the

defendant violated his civil rights by failing to provide access to sunlight and the

outdoors. This matter is now before me on Dawson’s motion for leave to proceed

without prepaying the filing fee, motion to amend his evidence, and for screening of

his complaint.

      I have jurisdiction to resolve Dawson’s motion to proceed without prepaying

the filing fee and to screen the complaint in light of Dawson’s consent to the full

jurisdiction of a magistrate judge and the Wisconsin Department of Justice’s limited

consent to the exercise of magistrate judge jurisdiction as set forth in the

Memorandum of Understanding between the Wisconsin Department of Justice and

this court.




           Case 2:20-cv-00714-NJ Filed 07/17/20 Page 1 of 9 Document 14
   1. Motion for Leave to Proceed without Prepaying the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because Dawson

was a prisoner when he filed his complaint. See 28 U.S.C. § 1915(h). The PLRA allows

the court to give a prisoner plaintiff the ability to proceed with his case without

prepaying the civil case filing fee. 28 U.S.C. § 1915(a)(2). When funds exist, the

prisoner must pay an initial partial filing fee. 28 U.S.C. § 1915(b)(1). He must then

pay the balance of the $350 filing fee over time, through deductions from his prisoner

account. Id.

      On May 11, 2020, I ordered Dawson to pay an initial partial filing fee of $37.63.

(ECF No. 5.) Dawson paid that fee on June 18, 2020. I will grant Dawson’s motion for

leave to proceed without prepaying the filing fee. He must pay the remainder of the

filing fee over time in the manner explained at the end of this order.

   2. Screening the Complaint

      2.1 Federal Screening Standard

      Under the PLRA, I must screen complaints brought by prisoners seeking relief

from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

§ 1915A(a). I must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted,

or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b).

      In determining whether the complaint states a claim, I apply the same

standard that applies to dismissals under Federal Rule of Civil Procedure 12(b)(6).

                                          2



         Case 2:20-cv-00714-NJ Filed 07/17/20 Page 2 of 9 Document 14
See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim,

a complaint must include “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain

enough facts, accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the United

States, and that whoever deprived him of this right was acting under color of state

law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing

Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). I construe

pro se complaints liberally and hold them to a less stringent standard than pleadings

drafted by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015)).

       2.2 Dawson’s Allegations

       Dawson alleges that he has not received any sunlight or outdoors time while

he has been an inmate at the MSDF (four months at the time he wrote the complaint).

(ECF No. 1 at 2.) He has requested outdoors time from the Psychiatric and Health

Services Units but alleges that “they couldn’t do that.” (Id. at 3.) He alleges that

                                             3



          Case 2:20-cv-00714-NJ Filed 07/17/20 Page 3 of 9 Document 14
without any sunlight exposure, he has developed depression, which is “draining all

the life out of me.” (Id.) He alleges that his depression, combined with his preexisting

PTSD, makes it difficult for him to sleep at night. (Id.) Dawson seeks compensatory

and punitive damages under state and federal law. (Id.)1

       2.3 Analysis

       I review Dawson’s allegations regarding a lack of sunlight under the Eighth

Amendment’s prohibition on cruel and unusual punishments. See generally Wilson v.

Seiter, 501 U.S. 294 (1991). The conditions of a prisoner’s confinement may be

considered cruel and unusual when they “deprive inmates of the minimal civilized

measure of life’s necessities” as judged under a “contemporary standard of decency.”

Rhodes v. Chapman, 452 U.S. 337, 347 (1981) (citing Estelle v. Gamble, 429 U.S. 97,

103–04 (1976)). The Court of Appeals for the Seventh Circuit has concluded that

deprivation of outdoor exercise for over one year may constitute an Eighth

Amendment violation. See Winger v. Pierce, 325 F. App’x 435, 436 (7th Cir. 2009);

see also Wis. Stat. § DOC 350.33(3) (“When and where available, at least one hour of

daily exercise and recreation is outside the cell or outdoors.”). Other courts have

differed over whether a lack of sunlight constitutes an Eighth Amendment claim.

See Lindell v. Frank, No. 06-C-608-C, 2006 WL 3300379, at *7–*8 (W.D. Wis. Nov. 13,

2006) (citing cases and concluding that inmate’s allegations that he received only two

and a half hours of sunlight each week stated a claim); see also Wis. Stat. § DOC



1 Dawson moves “to amend [his] evidence” to add three Wisconsin Department of Corrections statutes.
(ECF No. 12.) I will GRANT the motion and consider those statutes for purposes of this decision.
                                                4



          Case 2:20-cv-00714-NJ Filed 07/17/20 Page 4 of 9 Document 14
350.05(3)(f) (providing that “dayrooms, dormitories, and cellblocks shall provide the

occupants with access to natural light”).

      While it is possible Dawson’s allegations could state an Eighth Amendment

claim, he has a bigger problem than lack of clear precedent. Dawson’s problem is that

he names only Steven Johnson as a defendant but does not allege that Johnson

deprived him of outdoors time. To state a claim against Johnson under § 1983,

Dawson must allege how Johnson “personally participated in or caused the

unconstitutional actions.” Alejo v. Heller, 328 F.3d 930, 936 (7th Cir. 2003) (citing

Duncan v. Duckworth, 644 F.2d 653, 655 (7th Cir. 1981)); see also Twombly, 550 U.S.

at 570 (holding that a complaint that fails to allege any action by a defendant

necessarily fails to “state a claim for relief that is plausible on its face”). Without any

allegations describing Johnson’s actions, Dawson does not state a claim against

Johnson. Nor can Dawson sue the MSDF itself because the prison is not a “person”

subject to suit under § 1983. See Andreola v. Wisconsin, 211 F. App’x 495, 497 (7th

Cir. 2006) (citing Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 (1989)).

      To the extent Dawson alleges that the defendants violated prison regulations

or policies, he does not state a claim. The violation of prison policy, regulation, or

practice does not state a claim under § 1983. See Estate of Simpson v. Gorbett, 863

F.3d 740, 746 (7th Cir. 2017); Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir. 2001).

      Dawson also seeks to proceed against Johnson under state law for intentional

infliction of emotional distress. Because I am dismissing Dawson’s federal claim,

I DECLINE to exercise supplemental jurisdiction over any claims arising under

                                            5



         Case 2:20-cv-00714-NJ Filed 07/17/20 Page 5 of 9 Document 14
state law. Those state law claims are DISMISSED without prejudice pursuant to 28

U.S.C. § 1367(c)(3).

       Because it is possible Dawson could state an Eighth Amendment claim with

more detail, I will allow him an opportunity to amend his complaint. When writing

his amended complaint, Dawson should provide enough facts to answers to the

following questions: 1) Who violated his constitutional rights?; 2) What did each

person do to violate his rights?; 3) Where did each person violate his rights?; and

4) When did each person violate his rights? Dawson’s amended complaint does not

need to be long or contain legal language or citations to statutes or cases, but it does

need to provide me and each defendant with notice of what each defendant allegedly

did or did not do to violate his rights.

       I will enclose a copy of the court’s complaint form and instructions. Dawson

must list all defendants in the caption of his amended complaint. He should use the

spaces on pages two and three to allege the key facts that give rise to the claims he

wishes to bring and to describe which defendants he believes committed the violations

that relate to each claim. The amended complaint takes the place of the prior

complaint and must be complete, without reference to his prior complaint.

       THEREFORE, IT IS ORDERED that Dawson’s motion for leave to proceed

without prepaying the filing fee (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that Dawson’s motion to amend his evidence

(ECF No. 12) is GRANTED.

       IT IS FURTHER ORDERED that the complaint fails to state a claim.

                                           6



          Case 2:20-cv-00714-NJ Filed 07/17/20 Page 6 of 9 Document 14
      IT IS FURTHER ORDERED that Dawson may file an amended complaint

that complies with the instructions in this order on or before August 21, 2020. If

Dawson files an amended complaint by the deadline, I will screen the amended

complaint under 28 U.S.C. § 1915A. If Dawson does not file an amended complaint

by the deadline, I will dismiss this case based on his failure to state a claim in his

original complaint and will issue him a “strike” under 28 U.S.C. § 1915(g).

      IT IS FURTHER ORDERED that the Clerk’s Office shall mail Dawson a

blank prisoner complaint form and a copy of the guide entitled “Answers to Prisoner

Litigants’ Common Questions” along with this order.

      IT IS FURTHER ORDERED that the agency having custody of Dawson shall

collect from his institution trust account the $312.37 balance of the filing fee by

collecting monthly payments from Dawson’s prison trust account in an amount equal

to 20% of the preceding month’s income credited to Dawson’s trust account and

forwarding payments to the Clerk of Court each time the amount in the account

exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall be clearly

identified by the case name and number assigned to this case. If Dawson is

transferred to another county, state, or federal institution, the transferring

institution shall forward a copy of this order along with his remaining balance to the

receiving institution.

      IT IS FURTHER ORDERED that a copy of this order be sent to the Warden

of the MSDF, where Dawson is confined.



                                          7



         Case 2:20-cv-00714-NJ Filed 07/17/20 Page 7 of 9 Document 14
       IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner

E-Filing Program institutions2 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs who are

inmates at all other prison facilities must submit the original document for each filing

to the court to the following address:

                              Office of the Clerk
                              United States District Court
                              Eastern District of Wisconsin
                              362 United States Courthouse
                              517 E. Wisconsin Avenue
                              Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the matter.

       Dawson is further advised that failure to make a timely submission may result

in the dismissal of this case for failure to diligently pursue it. In addition, the parties

must notify the Clerk of Court of any change of address. Dawson is reminded that it

is his responsibility to promptly notify me if he is released from custody or transferred

to a different institution. Dawson’s failure to keep me advised of his whereabouts may

result in the dismissal of this case without further notice.




2The Prisoner E-Filing Program is mandatory for all inmates of Green Bay Correctional Institution,
Waupun Correctional Institution, Dodge Correctional Institution, Wisconsin Secure Program Facility,
Columbia Correctional Institution, and Oshkosh Correctional Institution.
                                                8



          Case 2:20-cv-00714-NJ Filed 07/17/20 Page 8 of 9 Document 14
Dated at Milwaukee, Wisconsin, this 17th day of July, 2020.

                                      BY THE COURT:

                                      s/Nancy Joseph
                                      Nancy Joseph
                                      United States Magistrate Judge




                                  9



  Case 2:20-cv-00714-NJ Filed 07/17/20 Page 9 of 9 Document 14
